Exhibit 10.3
 
THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.




COMMON STOCK PURCHASE WARRANT DOCUMENT W-06152016


OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC.
 
Warrant Shares: 1,068,374
Initial Issue Date: June 15, 2016
Aggregate Exercise Amount: $416,666
 



THIS COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for value
received, JMJ Financial, its Principal, or its assigns (the "Investor" or the
"Holder") is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after the date
hereof (the "Initial Exercise Date") and on or prior to the close of business on
the five (5) year anniversary of the Initial Exercise Date (as subject to
adjustment hereunder, the "Termination Date"), to subscribe for and purchase
from Oakridge Global Energy Solutions, Inc., a Colorado corporation (the
"Issuer" or the "Company"), shares of common stock of the Company (the "Common
Stock"). The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 1.2. The number of
shares of Common Stock purchasable under this Warrant (the "Warrant Shares")
shall be equal to the Aggregate Exercise Amount divided by the Exercise Price.


ARTICLE 1 EXERCISE RIGHTS


The Holder will have the right to exercise this Warrant to purchase shares of
Common Stock as set forth below. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement Document SPA-06152016 dated June 15, 2016 between the Company
and the Holder (the "Securities Purchase Agreement").


1.1
Exercise of Warrant. Exercise of the purchase rights represented by this Warrant
may be made, in whole or in part, from and after the Initial Exercise Date, and
then at any time, by delivery to the Company (or such other office or agency of
the Company as it may designate by notice in writing to the registered Holder at
the address of the Holder appearing on the books of the Company) of a duly
executed facsimile or emailed copy of the Notice of Exercise form annexed
hereto. Within three (3) business days following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or check drawn
on a United States bank unless the cashless exercise procedure specified in
Section 1.3 below is specified in the applicable Notice of Exercise. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise form within 24 hours of receipt of such notice. The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.



1.2
Exercise Price. The exercise price per share of Common Stock under this Warrant
shall be the lesser of $0.39 per share, subject to adjustment hereunder, or the
lowest trade price in the 10 trading days previous to exercise (the "Exercise
Price"). The aggregate exercise price is $416,666.

 
1

--------------------------------------------------------------------------------



1.3
Cashless Exercise. The Holder may exercise this Warrant, in whole or in part, at
any time after the Initial Exercise Date and prior to the Termination Date by
means of a "cashless exercise" in which the Holder shall be entitled to receive
a number of Warrant Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:
(A) = the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a "cashless exercise," as set forth
in the applicable Notice of Exercise;


(B) = the Exercise Price of this Warrant, as adjusted hereunder; and


(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 
1.4
Termination. On the Termination Date, if all or any portion of this Warrant
remains unexercised, the Termination Date shall be automatically extended for
two years.



1.5
Delivery of Warrant Shares. Warrant Shares purchased hereunder will be delivered
to Holder by 2:30 pm EST within two (2) business days of Notice of Exercise by
"DWAC/FAST" electronic transfer (such date, the "Warrant Share Delivery Date").
For example, if Holder delivers a Notice of Exercise to the Company at 5:15 pm
eastern time on Monday January 1st, the Company's transfer agent must deliver
shares to Holder's broker via "DWAC/FAST" electronic transfer by no later than
2:30 pm eastern time on Wednesday January 3rd. The Warrant Shares shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date of delivery of the Notice of Exercise. The
Company will make its best efforts to deliver the Warrant Shares to the Holder
the same day or next day.

 
1.6
Delivery of Warrant. The Holder shall not be required to physically surrender
this Warrant to the Company. If the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, this
Warrant shall automatically be cancelled without the need to surrender the
Warrant to the Company for cancellation. If this Warrant shall have been
exercised in part, the Company shall, at the request of Holder and upon
surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant and, for
purposes of Rule 144, shall tack back to the original date of this Warrant.



1.7
Warrant Exercise Rescission Rights. For any reason in Holder's sole discretion,
including if the Warrant Shares are not delivered by DWAC/FAST electronic
transfer or in accordance with the timeframe stated in Section 1.5, or for any
other reason, Holder may, at any time prior to selling those Warrant Shares
rescind such exercise, in whole or in part, in which case the Company must,
within three (3) days of receipt of notice from the Holder, repay to the Holder
the portion of the exercise price so rescinded and reinstate the portion of the
Warrant and equivalent number of Warrant Shares for which the exercise was
rescinded and, for purposes of Rule 144, such reinstated portion of the Warrant
and the Warrant Shares shall tack back to the original date of this Warrant. If
Warrant Shares were issued to Holder prior to Holder's rescission notice, upon
return of payment from the Company, Holder will, within three (3) days of
receipt of payment, commence procedures to return the Warrant Shares to the
Company.



1.8
Compensation for Buy-In on Failure to Timely Deliver Certificates Upon Exercise.
In addition to any other rights available to the Holder, if the Company fails to
cause its transfer agent to transmit to the Holder the Warrant Shares on or
before the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder's brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a "Buy-In"), then the Company
shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder's total purchase price (including brokerage commissions and other fees,
if any) for the shares of Common Stock so purchased exceeds (y) the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed, and (B) at the option of the Holder, either (x) reinstate the
portion of the Warrant and equivalent number of Warrant Shares for which such
exercise was not honored (in which case such exercise shall be deemed
rescinded), (y) deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder, or (z) pay in cash to the Holder the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.

 
2

--------------------------------------------------------------------------------

 
1.9
Make-Whole for Market Loss after Exercise. At the Holder's election, if the
Company fails for any reason to deliver to the Holder the Warrant Shares by
DWAC/FAST electronic transfer (such as by delivering a physical certificate) and
if the Holder incurs a Market Price Loss, then at any time subsequent to
incurring the loss the Holder may provide the Company written notice indicating
the amounts payable to the Holder in respect of the Market Price Loss and the
Company must make the Holder whole as follows:
Market Price Loss = [(High trade price on the day of exercise) x (Number of
Warrant Shares)] – [(Sales price realized by Holder) x (Number of Warrant
Shares)]


The Company must pay the Market Price Loss by cash payment, and any such cash
payment must be made by the third business day from the time of the Holder's
written notice to the Company.





1.10
Make-Whole for Failure to Deliver Loss. At the Holder's election, if the Company
fails for any reason to deliver to the Holder the Warrant Shares by the Warrant
Share Delivery Date and if the Holder incurs a Failure to Deliver Loss, then at
any time the Holder may provide the Company written notice indicating the
amounts payable to the Holder in respect of the Failure to Deliver Loss and the
Company must make the Holder whole as follows:
Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of Warrant Shares)]


The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder's written notice to the Company.

 
1.11
Default. Each of the following are an event of default under this Warrant: (i)
the Issuer shall fail to deliver shares from any exercise of this Warrant when
due and payable thereunder; or (ii) the Issuer shall fail to pay any cash or
other amount due under this Warrant when due and payable thereunder; or (iii)
the Issuer shall breach or fail to honor any other term of this Warrant, any
term under any other document related to this Warrant, or any other written
agreement between the Issuer and the Investor (collectively, the "Transaction
Documents"), including, without limitation, the Issuer's obligation to reserve
at all times a sufficient number of shares to provide for the issuance of common
stock upon the full exercise of the Warrant pursuant to Section 2.2 of the
Securities Purchase Agreement; or
(iv) the Issuer fails to keep available a sufficient number of authorized,
unissued and unreserved shares of common stock (other than shares of common
stock reserved for the Investor) to permit the Investor to increase its share
reserve to such number of shares as equals not less than five times the number
of shares necessary to provide for full exercise of Warrants owned by the
Investor; or (v) the Issuer's failure to increase the number of authorized
shares of common stock of the Issuer within sixty days of having a number of
authorized, unissued, and unreserved shares of common stock (excluding shares of
common stock reserved for the Investor) of less than three times the number of
shares necessary to provide for the issuance of common stock upon full exercise
of the warrants owned by the Investor; or
(vi) the Issuer terminates or replaces the entity or person serving as the
transfer agent for the Issuer without obtaining the previous written consent of
the Investor thirty days in advance of such termination or replacement; or (vii)
the Issuer's failure to appoint a new transfer agent approved by the Investor
(such approval not to be unreasonably withheld) and to provide the Investor,
within five business days following termination, resignation or replacement of
the current transfer agent, an irrevocable instruction and share reservation
letter, executed by the Issuer and the new transfer agent, providing rights to
the Investor identical to the rights provided to the Investor in the irrevocable
instruction and share reservation letter between the Issuer, the Investor, and
the terminated, resigned or replaced transfer agent; or (viii) the Issuer shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (ix) the Issuer shall make a general assignment for the benefit of
creditors; or (x) the Issuer shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (xi) an
involuntary proceeding shall be commenced or filed against the Issuer; or (xii)
the Issuer's common stock has an offering price of $0.0001 on its principal
trading market at any time; or (xiii) the Issuer's market capitalization (the
number of shares of common stock issued and outstanding multiplied by the price
per share of common stock) is less than $200,000 at any time or decreases to
less than 50% of the market capitalization on the Effective Date of any payment
of Consideration under the Note; or (xiv) the price per share of the Issuer's
common stock decreases to less than 50% of the price per share on the Effective
Date of any payment of Consideration; or (xv) the Issuer shall lose its status
as "DTC Eligible" or the Issuer's shareholders shall lose the ability to deposit
(either electronically or by physical certificates, or otherwise) shares into
the DTC System; or (xvi) the Issuer shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the SEC; or
(xvii) the Issuer shall fail to meet all requirements to satisfy the
availability of Rule 144 to the Investor or its assigns including but not
limited to timely fulfillment of its filing requirements as a fully-reporting
issuer registered with the SEC, requirements for XBRL filings, and requirements
for disclosure of financial statements on its website.

3

--------------------------------------------------------------------------------



1.12
Remedies. For each notice of exercise of a warrant, in the event that shares are
not delivered by the third business day (inclusive of the day of exercise), a
fee of $2,000 per day will be assessed for each day after the third business day
(inclusive of the day of exercise) until share delivery is made; and such fee
will be added to the Aggregate Exercise Amount of the Warrant (under the
Investor's and the Issuer's expectations that any penalty amounts will tack back
to the Initial Issue Date of the Warrant). The Issuer will not be subject to any
penalties once its transfer agent correctly processes the shares to the DWAC
system. Upon each occurrence of any other event of default enumerated in Section
1.11 above, the Investor may asses and apply a fee against the Issuer of $25,000
at any time any Aggregate Exercise Amount remains outstanding on this Warrant,
regardless of whether such event of default has been cured or remedied. The
parties agree that the fee shall be added to the Aggregate Exercise Amount of
the Warrant and shall tack back to the Initial Issue Date of the Warrant for
purposes of Rule 144. The Investor agrees that for each Event of Default that
triggers a remedy under this Section, the Investor may apply the liquidated
damages amount to either the Note or the Warrant, at its election, but shall not
apply duplicated liquidated damages to both the Note and the Warrant for the
same occurrence of an Event of Default. The parties acknowledge and agree that
upon an event of default, Investor's damages would be uncertain and difficult
(if not impossible) to accurately estimate because of the parties' inability to
predict future interest rates and future share prices, Investor's increased
risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note or any other Transaction
Document between the parties are intended by the parties to be, and shall be
deemed, liquidated damages. The parties agree that such liquidated damages are a
reasonable estimate of Investor's actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Note is entered into, such liquidated
damages are fair and reasonable and are not penalties. All fees, charges, and
default interest provided for in this Note and the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Effective Date and are consistent with investments of
this type. The liquidated damages provisions shall not limit or preclude a party
from pursuing any other remedy available at law or in equity; provided, however,
that the liquidated damages are intended to be in lieu of actual damages.


1.13
Choice of Remedies. Nothing herein, including, but not limited to, Holder's
electing to pursue its rights under Sections 1.9, 1.10 or 1.12 of this Warrant,
shall limit a Holder's right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. In this regard, the Company
hereby agrees that the Holder will be entitled to obtain specific performance
and/or injunctive relief with respect to any default under this Warrant,
including, without limitation, with respect to the Issuer's failure to timely
deliver shares of Common Stock upon exercise of the Warrant as required pursuant
to the terms hereof, or the Issuer's obligations regarding the reservation of
shares and its transfer agent, including the use, termination, replacement or
resignation of the transfer agent and the obligation to deliver an irrevocable
instruction and share reservation letter with any subsequent transfer agent. The
Issuer agrees that, in such event, all requirements for specific performance
and/or preliminary and permanent injunctive relief will be satisfied, including
that the Investor would suffer irreparable harm for which there would be no
adequate legal remedy. The Issuer further agrees that it will not object to a
court or arbitrator granting or ordering specific performance or preliminary
and/or permanent injunctive relief in the event the Investor demonstrates that
the Issuer has failed to comply with any obligation herein. Such a grant or
order may require the Issuer to immediately issue shares to the Investor
pursuant to a Notice of Exercise, and/or require the Issuer to immediately
satisfy its obligations regarding the reservation of shares and its transfer
agent, including the use, termination, replacement or resignation of the
Issuer's transfer agent and the obligation to deliver an irrevocable instruction
and share reservation letter with any subsequent transfer agent. The Issuer
further expressly waives any right to any bond in connection with any temporary
or preliminary injunction.

 
4

--------------------------------------------------------------------------------

 
1.14
Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made without
charge to the Holder for any issue or transfer tax or other incidental expense
in respect of the issuance of such shares, all of which taxes and expenses shall
be paid by the Company, and such Warrant Shares shall be issued in the name of
the Holder or in such name or names as may be directed by the Holder. The
Company shall pay all transfer agent fees required for same-day processing of
any Notice of Exercise.



1.15
Holder's Exercise Limitations. Unless otherwise agreed in writing by both the
Company and the Holder, at no time will the Holder exercise any amount of this
Warrant to purchase Common Stock that would result in the Holder owning more
than 4.99% of the Common Stock outstanding of the Company (the "Beneficial
Ownership Limitation"). Upon the written or oral request of Holder, the Company
shall within twenty-four (24) hours confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding.



ARTICLE 2 ADJUSTMENTS


2.1
Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 2.1 shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.



2.2
Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock (including pursuant to the terms
of any outstanding securities issued prior to the issuance of this security
(including, but not limited to, warrants, convertible notes, or other
agreements)) or any security entitling the holder thereof (including pursuant to
sales, grants, conversions, warrant exercises or other issuances to the Holder
as a result of these Transaction Documents, prior transaction documents, or
future transaction documents) to acquire Common Stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock (a "Common Stock
Equivalent"), at an effective price per share less than the Exercise Price then
in effect (such lower price, the "Base Share Price" and such issuances
collectively, a "Dilutive Issuance") (it being understood and agreed that if the
holder of the Common Stock or Common Stock Equivalents so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is less than the Exercise Price, such issuance shall be deemed to
have occurred for less than the Exercise Price on such date of the Dilutive
Issuance at such effective price regardless of whether such holder has received
or ever receives shares at such effective price), then simultaneously with the
consummation of each Dilutive Issuance the Exercise Price shall be reduced and
only reduced to equal the Base Share Price and consequently the number of
Warrant Shares issuable hereunder shall be increased such that the Aggregate
Exercise Amount hereunder, after taking into account the decrease in the
Exercise Price, shall be equal to the Aggregate Exercise Amount prior to such
adjustment. Such adjustment shall be made whenever such Common Stock or Common
Stock Equivalents are issued. The Company shall notify the Holder, in writing,
no later than the business day following the issuance or deemed issuance of any
Common Stock or Common Stock Equivalents subject to this Section 2.2, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the "Dilutive
Issuance Notice"). In addition, the Company and/or its transfer agent shall
provide the Holder, whenever the Holder requests at any time while this Warrant
is outstanding, a schedule of all issuances of Common Stock or Common Stock
Equivalents since the date of the Securities Purchase Agreement, including the
applicable issuance price, or applicable reset price, exchange price, conversion
price, exercise price and other pricing terms. The term issuances shall also
include all agreements to issue, or prospectively issue Common Stock or Common
Stock Equivalents, regardless of whether the issuance contemplated by such
agreement is consummated. The Company shall notify the Holder in writing of any
issuances within twenty-four (24) hours of such issuance. For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 2.2, upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise. If the Company enters into a Variable Rate
Transaction, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised. "Variable Rate Transaction" means
a transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.

 
5

--------------------------------------------------------------------------------

 
2.3
Subsequent Rights Offerings. In addition to any adjustments pursuant to Section
2.1 or 2.2 above, if at any time the Company grants, issues or sells any Common
Stock Equivalents or rights to purchase stock, warrants, securities or other
property pro rata to the record holders of any class of shares of Common Stock
(the "Purchase Rights"), then the Holder will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Holder could have acquired if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder's right to participate in any
such Purchase Right would result in the Holder exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).



2.4
Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 2.3), then in each such
case the Exercise Price shall be adjusted by multiplying the Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness or rights or warrants so distributed applicable to one
outstanding share of the Common Stock as determined by the Board of Directors in
good faith. In either case the adjustments shall be described in a statement
provided to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.



2.5
Notice to Holder. Whenever the Exercise Price is adjusted pursuant to any
provision of this Article 2, the Company shall promptly notify the Holder (by
written notice) setting forth the Exercise Price after such adjustment and any
resulting adjustment to the number of Warrant Shares and setting forth a brief
statement of the facts requiring such adjustment.

 
6

--------------------------------------------------------------------------------

 
ARTICLE 3 COMPANY COVENANTS


3.1
Reservation of Shares. As set forth in Section 2.2 of document SPA-06152016, as
of the issuance date of this Warrant and for the remaining period during which
the Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Warrant Shares upon the full exercise of this Warrant. The Company represents
that upon issuance, such Warrant Shares will be duly and validly issued, fully
paid and non-assessable. The Company agrees that its issuance of this Warrant
constitutes full authority to its officers, agents and transfer agents who are
charged with the duty of executing and issuing shares to execute and issue the
necessary Warrant Shares upon the exercise of this Warrant. No further approval
or authority of the stockholders of the Board of Directors of the Company is
required for the issuance of the Warrant Shares.



3.2
No Adverse Actions. Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of Holder
as set forth in this Warrant against impairment. Without limiting the generality
of the foregoing, the Company will (i) not increase the par value of any Warrant
Shares above the amount payable therefor upon such exercise immediately prior to
such increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non- assessable Warrant Shares upon the exercise of this Warrant and (iii)
use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents from any public regulatory body having jurisdiction
thereof, as may be, necessary to enable the Company to perform its obligations
under this Warrant.



ARTICLE 4 MISCELLANEOUS


4.1
Representation by the Holder. The Holder, by the acceptance hereof, represents
and warrants that it is acquiring this Warrant and, upon any exercise hereof,
will acquire the Warrant Shares issuable upon such exercise, for its own account
and not with a view to or for distributing or reselling such Warrant Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act.



4.2
Transferability. Subject to compliance with any applicable securities laws, this
Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, by a written
assignment of this Warrant duly executed by the Holder or its agent or attorney.
If necessary to obtain a new warrant for any assignee, the Company, upon
surrender of this Warrant, shall execute and deliver a new Warrant or Warrants
in the name of the assignee or assignees, as applicable, and in the denomination
or denominations specified in such instrument of assignment, and shall issue to
the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, and such new Warrants, for purposes of Rule 144, shall tack back to
the original date of this Warrant. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.



4.3
Assignability. The Company may not assign this Warrant. This Warrant will be
binding upon the Company and its successors, and will inure to the benefit of
the Holder and its successors and assigns, and may be assigned by the Holder to
anyone of its choosing without the Company's approval.



4.4
Notices. Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 
7

--------------------------------------------------------------------------------



4.5
Governing Law, Legal  Proceedings,  and Arbitration. THIS WARRANT WILL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF NEVADA (INCLUDING ANY RIGHTS TO SPECIFIC RELIEF PROVIDED FOR UNDER
NEVADA STATUTES), WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. THE
PARTIES HEREBY WARRANT AND REPRESENT THAT THE SELECTION OF NEVADA LAW AS
GOVERNING UNDER THIS WARRANT (I) HAS A REASONABLE NEXUS TO EACH OF THE PARTIES
AND TO THE TRANSACTIONS CONTEMPLATED BY THE WARRANT; AND (II) DOES NOT OFFEND
ANY PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION.
ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATED
TO THIS WARRANT, OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES, SHALL BE COMMENCED
ONLY IN THE STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN
MIAMI-DADE COUNTY, IN THE STATE OF FLORIDA, EXCEPT THAT ALL SUCH DISPUTES
BETWEEN THE PARTIES SHALL BE SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH
BINDING ARBITRATION AT THE INVESTOR'S SOLE DISCRETION AND ELECTION (REGARDLESS
OF WHICH PARTY
INITIATES THE LEGAL PROCEEDINGS). The parties agree that, in connection with any
such arbitration proceeding, each shall submit or file any claim which would
constitute a compulsory counterclaim within the same proceeding as the claim to
which it relates. Any such claim that is not submitted or filed in such
proceeding shall be waived and such party will forever be barred from asserting
such a claim. Both parties and the individuals signing this Note agree to submit
to the jurisdiction of such courts or to such arbitration panel, as the case may
be.
If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the Issue Date of this
Warrant, except as modified by this Warrant. The Investor's demand for
arbitration shall be made in writing, delivered to the other party, and filed
with the American Arbitration Association. The American Arbitration Association
must receive the demand for arbitration prior to the date when the institution
of legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators' subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties' rights to, and limitations on, damages and other relief as
expressly set forth in this Warrant. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Investor reserves the
right, but shall have no obligation, to advance the Issuer's share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

 
4.6
Delivery of Process by Holder to the Company. In the event of any action or
proceeding by Holder against the Company, and only by Holder against the
Company, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Holder via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Company at its last known address or to its last known attorney set forth in
its most recent SEC filing.



4.7
No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 1.1. So long as
this Warrant is unexercised, this Warrant carries no voting rights and does not
convey to the Holder any "control" over the Company, as such term may be
interpreted by the SEC under the Securities Act or the Exchange Act, regardless
of whether the price of the Company's Common Stock exceeds the Exercise Price.

 
4.8
Limitation of Liability. No provision hereof, in the absence of any affirmative
action by the Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 
8

--------------------------------------------------------------------------------



4.9
Attorney Fees. In the event any attorney is employed by either party to this
Warrant with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Warrant or because
of an alleged dispute, breach, default or misrepresentation in connection with
any of the provisions of this Warrant, the prevailing party in such proceeding
will be entitled to recover from the other party reasonable attorneys' fees and
other costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.



4.10
Opinion of Counsel. The Company shall provide the Holder with an opinion of
counsel prior to the Initial Issue Date of this Warrant that neither this
Warrant, nor any other agreement between the parties, nor any of their terms
(including, but not limited to, interest, original issue discount, conversion
terms, warrants terms, penalties, fees or liquidated damages), individually or
collectively violate any usury laws in the State of Nevada. Prior to the Initial
Issue Date of this Warrant, the Issuer and its management have reviewed such
opinion, consulted their counsel on the opinion and on the matter of usury, and
have further researched the matter of usury to their satisfaction. Further, the
Issuer and its management agree with the opinion of the Issuer's counsel that
neither this Warrant nor any other agreement between the parties is usurious and
they agree they will not raise a claim of usury as a defense to the performance
of the Issuer's obligations under this Warrant or any other agreement between
the parties. THE ISSUER HEREBY WARRANTS AND REPRESENTS THAT THE SELECTION OF
NEVADA LAW AS GOVERNING UNDER THIS AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH
OF THE PARTIES AND TO THE TRANSACTIONS CONTEMPLATED BY THESE AGREEMENTS; AND
(II) DO NOT OFFEND ANY PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE,
FEDERAL, OR OTHER JURISDICTION. In the event that an opinion of counsel is
needed for any matter related to this Warrant, Holder has the right to have any
such opinion provided by its counsel. Holder also has the right to have any such
opinion provided by the Company's counsel.



4.11
Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder's rights, powers or remedies.



4.12
Amendment Provision. The term "Warrant" and all references thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented.



4.13
No Shorting. Holder agrees that so long as this Warrant remains unexercised in
whole or in part, Holder will not enter into or effect any "short sale" of the
common stock or hedging transaction which establishes a net short position with
respect to the common stock of the Company. The Company acknowledges and agrees
that as of the date of delivery to the Company of a fully and accurately
completed Notice of Exercise, Holder immediately owns the common shares
described in the Notice of Exercise and any sale of those shares issuable under
such Notice of Exercise would not be considered short sales.



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 

 
 
 
 
 
OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC.
 
 
 
 
 
 
 
 
By: _____________________________________
 
 
Stephen J. Barber
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
HOLDER:  
 
 
    ______________________________________     JMJ Financial / Its Principal


 
9

--------------------------------------------------------------------------------



NOTICE OF EXERCISE


TO: OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC.


(1)
  The undersigned hereby elects to purchase _____ Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.



(2)
Payment shall take the form of (check applicable box):
  [ ] in lawful money of the United States; or
  [ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1.3, to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1.3.



(3)
  Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:
 
____________________________

[image00002.jpg]




The Warrant Shares shall be delivered to the following DWAC Account Number:


   
____________________________
 
____________________________
 
____________________________


[image00002.jpg]
(4)
Accredited Investor. The undersigned is an "accredited investor" as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.


 
[SIGNATURE OF HOLDER]




Name:  _____________________________________
Date:   _____________________________________ 
 
 

--------------------------------------------------------------------------------